DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 03/14/2022.
Claims 1, 5, 16, 20 and 25 have been amended.
Claims 7, 9, 22, and 24 have been previously canceled.
Claims 1-6, 8, 10-21, 23, and 25-30 are pending in this application.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.                                                                                                                                                                                                        
Regarding the 101 arguments. 
Applicant argues 101 starting on page 17 of their response.

Applicant argues on page 18 the newly added claim element and specifically that “[a]mended Claim 1, for example, includes the features of an automated real-time risk assessment and adjustment system measuring and dynamically monitoring the risk of an individual based on the individual-specific parameter values measured by measuring devices 
Examiner respectfully disagrees. As generating the mortality factor for an individual, comparing it average mortality for the closest risk classes, and transferring the individual into a risk class represents insurance and mitigating risk, which is fundamental economic practice and therefore certain methods of organizing human activity.  
Applicant further argues that although the claim may be part of a field does not mean they are directed to such a field.  Applicant then points to Ex Parte Smith to show that claims are eligible when in the field of economic/financial practice.   
Examiner notes that as discussed in previous office action Ex Parte Smith teaches that additional elements may integrate the claims into a practical application or provide significantly more to allow the claims to be patent eligible while having elements directed to abstract ideas. 



Applicant argues that the October 2019 update teaches “the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application". This quote is from page 12 the first sentence under the heading “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” However further into the section when describing how the analysis is performed the October 2019 update clearly teaches “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (October Update at 13).  The update does further teach “The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).” (Id.) 

 Applicant then argues that “[i]n the present case, evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to a "practical application" as they provide an improvement to the technological environment.  To briefly summarize, Claim 1 is directed to a technical advantage of a system dynamically interacting with environmental measurements thereby adapting its 
Examiner respectfully disagrees.  First the argument that the "risk class criteria" and "measuring parameters" are clear by themselves and contribute to both a "practical application" and "significantly more" because they are dynamically adapted based on time-correlated incidence data is unpersuasive because the risk class criteria and measuring parameters are abstract, as they are used to classify people for insurance.  The elements discussing the risk class criteria and measuring parameters are abstract and therefore improvement to the abstract idea cannot integrate the claims into a practical application or provide significantly more.  
Applicant further argues on page 21 of the response. 
“Moreover, the automated system of Claim I is aimed at the improved automated risk monitoring and detecting, i.e., classifying/measuring, in a real-time by automatedly assessing and recognizing the risks and classifying and/or categorizing the risks as required. 
To reiterate, the features of the Claim 1 are defined and technically linked with other features of the claim in order to provide an improved system. In addition, they are linked to the real world by the now explicitly recited measuring devices. 
For example, Claim 1 defines that in case the captured parameters of a risk exposed individual fail to be matched to the criteria for one of the retrievable stored risk classes, a relative mortality factor of the individual of the parameters is generated and compared to an average mortality of the closest matched class, wherein based on the assigned first tolerance factor of the closest matched class, the system indicates whether to accept or reject a possible risk-transfer for the individual for the closest matched risk class. 

As previously emphasized, the claimed invention relates to real-time risk assessment and adjustment system for determining the risk of the individuals based on the individual-  specific parameters captured by the system. The system assigns risk class to the individuals based on the captured parameters. This assignment is based on the matching of the captured parameters with the criteria associated with the assigned risk class. The criteria are dynamically adapted based on time-correlated incidence data indicating changes in the condition of individuals. In case of successful matching, the system determines a tolerance factor for the risk classes assigned to the individual and in case of failed matching the system generates relative mortality factor of the individual and compares it to an average mortality of the closest risk class.” 

Examiner respectfully disagrees. First “the improved automated risk monitoring and detecting, i.e., classifying/measuring, in a real-time by automatedly assessing and recognizing the risks and classifying and/or categorizing the risks as required” appears to be abstract as it is an improvement to classifying and/or categorizing risks which falls in insurance and mitigating risk.  Second the argument that the claims include real world measuring devices is not persuasive as the measuring devices are simply collecting date to be processed.  The measuring devices are discussed at a high level of generality and does not amount to an improvement to technology.  The improvement to determining which risk class a person falls into represents an improvement to the abstract idea of insurance and mitigating risk and not to technology.
Furthermore, the argued dynamic automation is discussed at a high level of generality and does not represent an improvement to technology.  


“The system uses the results of the above features to generate an activation signal for transferring the individuals exposed to the risk from the first risk transfer system to a second transfer system. 
The automated system of Claim I is aimed at the risk assessment in a real-time environment by assessing the risks and classifying and/or categorizing the risks as required by preferred life classification systems. This system certainly has a technical object as summarized above with all the features of assignment, matching, dynamically adapting, generating, comparing etc. Such recitations performed by the physical entities specifically configured to perform these recitations cannot be found in any abstract method being performed on a general purpose computer. 
Furthermore, none of the known abstract methods or conventional systems provides a solution to the problem of real time risk assessment by assigning a risk class to the individuals based on the captured parameters of the individuals via matching of the captured parameters with the criteria associated with the assigned risk class. In addition, none of the aforementioned discloses that such criteria are dynamically adapted based on time-correlated incidence data indicating changes in the condition of individuals. 
Moreover, amended Claim 1 further recites that the automated signaling system provide an automated scenario-based life-risk determination of risk exposure of the risk exposed individuals by segmented and weighted accumulation of the various exposures in a preferred risk-pooling mode and by measuring, accumulating, and monitoring preferred life risks in a distinct and controllable manner. This further leads to a technical improvement, which translates into a "practical application" as well as "significantly more." Hence, the claimed concepts do indeed provide technical improvement(s), which result(s) in a "practical application" as well as "significantly more." Even further, Applicant kindly submits that the pending claims also amount to "significantly more" because the pending claims recite features that are not well-understood, routine, or conventional.”

Examiner respectfully disagrees. First the activation signal appears to only represent a command to transfer an individual from one classification to another and not a technical improvement.  Second the argument that the claims cannot be performed on a general-purpose computer is not supported by any claim elements.  Furthermore, it is unclear what elements cannot be performed on a general purpose computer.  

Applicant’s final argument that the newly added claim elements represent a technical improvement or significantly more is unpersuasive because the automated signaling system is only described as performing a calculation/determination related to an individual’s risk which is used to classify the individual.  This represents an improvement to the abstract idea and not an improvement to technology or significantly more than the abstract idea.  

Applicant further argues Ex Parte Smith and that the present case similarly has technical improvements.  Examiner respectfully disagree for at least the reasons stated above.
Therefore applicant’s 35 U.S.C.§ 101 argument is unpersuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8, 10-21, 23, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 16 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 16 recites the limitations of:
An automated signaling method, for an automated signaling system, for scenario-based, real- time measuring, monitoring and signaling based on real-time risk-assessment and adjustment, the automated signaling method comprising:
automatically transferring risk exposures from a risk exposed individual to an automated first risk transfer system and/or from the automated first risk transfer system to an associated automated second risk transfer system, by a generated activation signaling by the automated signaling system, the risk-transfer systems being systems for automated pooling of resources from assigned risk exposed individuals thereby transferring a defined risk exposed associated with the risk exposed individuals to the risk-transfer systems, operation of the transferred risk exposures being defined by risk-transfer parameters, wherein in case of triggering the occurrence of a defined life risk at a risk exposed individual, a loss of the concerned risk exposed individual is distinctively covered by the risk-transfer systems by triggering a specific transfer of resources from the risk-transfer system to the concerned risk exposed individual, wherein an automated mortality classification system comprises a table with retrievable stored risk classes each comprising assigned risk class criteria, wherein individual-specific parameters of the risk exposed individuals are captured relating to criteria of the stored risk classes by the automated  and stored to a memory and wherein a specific risk class associated with the risk exposed individual is identified out and selected of said stored risk classes by the automated signaling system based on captured parameters, wherein the captured parameters comprise at least parameters defining physical measuring parameters to detect occurrence of a risk event at the risk exposed individual, by the automated signaling system and/or time- or amount-related threshold values, wherein the method further comprises:
measuring, by measuring devices, the individual-specific parameters of the risk exposed individuals relating to the criteria of the stored risk classes and stored in the memory, wherein the risk exposed individual is connected to a trigger device of the automated signaling system by the measuring devices in order to detect and capture measuring values of the individual- specific parameters related to the occurrence of the risk event within a data pathway associated with the risk exposed individual, the data pathway being dynamically monitored by the automated signaling system by triggering the individual-specific parameters of the data pathway transmitted from associated measuring devices:
in response to selecting a first channel via a use interface to each of the risk classes of the table with retrievable stored risk classes, determining and assigning a first tolerance factor to the corresponding risk class, the criteria and/or related measuring parameters being dynamically adapted based on time-correlated incidence data for a preferred life risk condition indicating changes in the condition of the risk exposed individuals,
the first channel comprising a table with retrievable stored impairment criteria, wherein the first channel is only activatable in case of triggering at least one of the stored impairment criteria within the captured parameters of the risk exposed individuals resulting in a failure to be matched to one of the risk classes, and wherein the table with retrievable stored impairment criteria comprises as trigger criteria for medical impairment measuring parameters anemia, anxiety, asthma, atrial fibrillation and flutter, atrial septal defect, barrett's esophagus, bicuspid aortic valve, blood pressure, build, combination of blood pressure and lipids, combination of build and blood pressure, combination of build and lipids, crohn's disease, depression, diabetes mellitus type 2, epilepsy, mitral insufficiency, obstructive sleep apnea, rheumatoid arthritis, skin tumors other than melanoma, surgical treatment of obesity, thyroid, or ulcerative colitis, and comprises as trigger criteria for medical test criteria cholesterol/High Density Lipoprotein (HDL) ratio, Electron Beam Computerized Tomography (EBCT), glomerular filtration rate (isolated elevation), Electrocardiogram (EKG) - T wave changes, impaired glucose tolerance, liver enzymes (isolated elevation), microalbuminuria (isolated elevation), proteinuria (isolated elevation), triglycerides; and comprises as trigger criteria for non-medical impairments aviation (private), driving, foreign travel, occupation, or scuba diving;
when the captured parameters of a risk exposed individual fail to be matched to the criteria for one of the retrievable stored risk classes by the automated signaling system, generating and comparing a relative mortality factor of the individual of the parameters to an average mortality of the closest matched risk class, and based on the assigned first tolerance factor of the closest matched risk class, indicating whether to accept or reject a possible risk-transfer for the individual for the closest matched risk class;
in response to selecting a second channel via a user interface, defining class category parameters with assigned class category criteria comprising at least three class categories "standard," "preferred" and "better preferred," measuring a relative mortality factor based on the captured individual's specific parameter and the class category criteria and in relation to the average of expected mortality for the specific risk class associated with the individual, determining and assigning a second tolerance factor for an excess mortality to the corresponding risk class, and indicating whether to assign the individual to the class category parameter "standard" or to a better class category "preferred" or "better preferred" based on the second tolerance factor, thereby providing the movement of the individual from class category "standard" to better class category factors "preferred" and/or "better preferred;" 
in response to selecting a third channel via the user interface, capturing individual- specific parameter, triggering for predefined decline parameters in the captured individual-specific parameter, and upon detecting one of the predefined decline parameters, declining a possible risk-transfer for the individual for any of the risk classes by transmitting appropriate decline data; and
based on the real-time risk-assessment and adjustment, transferring specific risks associated with the risk exposed individuals from the risk exposed individual to the automated first risk transfer system and/or from the automated first risk transfer , and generating and transmitting the activation signaling to the automated first risk transfer system and/or to the associated automated second risk transfer system, the risk transfer being mutually synchronized between the automated first risk transfer system and automated second risk transfer system,
the automated signaling system providing an automated scenario-based life-risk determination of risk exposure of the risk exposed individuals by segmented and weighted accumulation of the various exposures in a preferred risk-pooling mode and by measuring, accumulating, and monitoring preferred life risks in a distinct and controllable manner.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice specifically insurance and risk mitigation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice specifically insurance and risk mitigation, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1 and 16 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite user interface, processing circuitry, memory, a first and second insurance i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims further teach additional elements of “measuring, by measuring devices, the individual-specific parameters of the risk exposed individuals relating to the criteria of the stored risk classes and stored in the memory, wherein the risk exposed individual is connected to a trigger device of the automated system by the measuring devices in order to detect and capture measuring values of the individual- specific parameters related to the occurrence of the risk event within a data pathway associated with the risk exposed individual,” The additional elements do not amount to significantly more than extra solution activity, because the additional element is mere data gathering, simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, and 16, are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, and 16, are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-6, 8, 10-15, 17 – 21, 23, and 25-30 further define the abstract idea that is present in their respective independent claims 1, and 16, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered 



Prior Art Rejection
	Based upon further search and consideration the prior art rejection has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693